Citation Nr: 0213517	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD)

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In December 1998 and 
May 1999, the Board remanded the case to the RO for further 
development.  

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD.  Having 
reopened the claim, the Board is undertaking additional 
development on the issue of entitlement of service connection 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for PTSD was denied by an April 1995 Board 
decision. 

2.  Evidence submitted since April 1995 bears directly and 
substantially upon the claim of service connection for PTSD, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The Board decision in April 1995 denying the veteran's 
claim for service connection for PTSD is final. 38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2001).

2.  Evidence received since the Board denied entitlement to 
service connection for a PTSD in April 1995 is new and 
material; the veteran's claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to 
reopen the veteran's claim for service connection for PTSD, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), as amended in June 1999, but effective from March 
1997.

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), his 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

Service connection for PTSD was denied by the RO by means of 
a rating decision rendered in July 1992, at which time the 
veteran was furnished with notice of the decision.  The 
veteran filed a timely substantive appeal with the Board.  In 
an April 1995 decision, the Board denied service connection 
for PTSD.  The evidence of record, including service medical 
records, service personnel records, VA treatment records, 
private medical records, and a report of an October 1992 VA 
examination, did not show credible evidence that the veteran 
was engaged in combat with the enemy during his active 
service or that his claimed inservice stressors actually 
occurred.  The Board decision of April 1995 is final as to 
the issue of service connection for PTSD and is the most 
recent final disallowance of his claim.  38 C.F.R. § 3.104.

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has a diagnosis of PTSD resulting from an actual 
inservice stressor pursuant to 38 C.F.R. § 3.304(f).  

The pertinent evidence submitted after the April 1995 Board 
decision includes VA medical treatment records showing 
continued treatment for PTSD and testimony given by the 
veteran at a February 1998 hearing before a RO hearing 
officer. 

While the VA treatment records are not new and material as 
they are cumulative of information of record at the time that 
the Board rendered its decision in 1995, the testimony given 
at the RO hearing is new and material.  This evidence is 
"new" in that the veteran provided sworn testimony 
detailing his claimed stressor.  In particular, he provided 
the name of a friend that was killed in Vietnam.  This 
testimony was not before the Board at the time that it 
rendered its 1995 decision.  This testimony is presumed 
credible for the purpose of determining whether new and 
material evidence has been submitted to reopen a previously 
disallowed claim of service connection for PTSD.  The Board 
finds that this newly submitted evidence contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matter under consideration.  Additionally, this new 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the Board's April 1995 decision serves to 
reopen his claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001). 

Having found that the veteran's claim for service connection 
for PTSD has been reopened, the Board has reviewed the 
evidence and determined that further evidentiary development 
is necessary.  Accordingly, as set forth in the Introduction, 
the Board is undertaking additional development on the issue 
entitlement of service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

